Citation Nr: 0509520	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polymyositis.

2.  Entitlement to service connection for rhabdomyolysis with 
acute renal failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel





INTRODUCTION

The veteran had active service from May 1983 to July 1986, 
together with 7 years and 7 months prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claims for service connection for polymyositis and 
rhabdomyolysis with acute renal failure.  

A notice of disagreement (NOD) was received October 2002.  In 
April 2003, a statement of the case (SOC) was issued.  A 
substantive appeal (VA Form 9) was received in June 2003.  
These issues are in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002 the RO requested a VA examination and opinion.  
Specifically, the RO noted that the service medical records 
provided a diagnosis of myositis secondary to radiculopathy.  
The RO also noted that the service medical records indicated 
that the veteran experienced kidney problems along with pain 
and paresthesia to the extremities while on active duty.  The 
RO requested that the VA examiner fully evaluated the 
veteran's polymositis and conduct any examinations necessary 
to assess any secondary disabilities stemming from the same.  
The RO requested that the VA examiner opine whether it was as 
likely or whether it was as likely as not that the diagnosis 
of myositis in service related in any way to a current 
diagnosis of polymyositis.  The veteran underwent a VA 
examination in July 2002.  It is not clear from the 
examination report what the examiner concluded about whether 
the findings noted in service are linked to current 
disability.  Therefore, an addendum opinion should be sought 
from this VA examiner.  If this examiner is not available, 
then a new examination should be scheduled, as detailed 
below.

Accordingly, the Board REMANDS this case for the following:

1.  Forward the claims file to the VA 
physician who examined the veteran in 
July 2002, for an addendum opinion, and 
request that examiner re-familiarize 
himself with the veteran's history and 
indicate whether he considers it likely, 
unlikely, or at least as likely as not 
(probability of at least 50 percent) the 
myositis and its related complaints noted 
in service were the early manifestations 
of, (or otherwise etiologically linked 
to), the veteran's current polymyositis 
and whether it is likely, unlikely or at 
least as likely as not the polynephritis 
noted in service is etiologically linked 
to current disability.  The examiner 
should also offer an opinion as to 
whether it is likely, unlikely or at 
least as likely as not that any current 
kidney disability has been caused or 
aggravated by the veteran's polymyositis, 
and to provide a comment as to whether 
the veteran currently manifests 
rhabdomyolysis, and if so, its 
relationship, if any, to polymyositis.  
If this VA physician is unavailable to 
provide the requested opinions, the 
matter should be referred to another 
physician to obtain the requested 
opinions, and if another examination of 
the veteran is needed to provide any 
opinion requested, that should be 
arranged.  

2.  Re-adjudicate the claims and if the 
appeal is not resolved to the 
satisfaction of the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



